Third District Court of Appeal
                                State of Florida

                           Opinion filed October 3, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D16-2466
                           Lower Tribunal No. 00-19296
                               ________________


                               Mike McGlocklin,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

      Mike McGlocklin, in proper person.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before SUAREZ, SALTER, and LUCK, JJ.

      SUAREZ, J.

      Mike McGlocklin appeals from the trial court’s denial of his petition for

habeas corpus. We affirm, and order the defendant to show cause why he should

not be prohibited from filing future pro se motions.
      McGlocklin was convicted in 2003 of arson, attempted first degree murder,

attempted felony murder, and two counts of child abuse with no harm. On direct

appeal, this Court reversed and remanded to vacate the attempted felony murder

conviction on double jeopardy grounds, and affirmed all other grounds raised on

appeal. McGlocklin v. State, 907 So. 2d 1288 (Fla. 3d DCA 2005). In 2016, the

appellant filed a successive post-conviction petition styled as a writ of habeas for

errors in the trial that he asserted were manifestly unjust. The trial court treated the

petition as a motion filed pursuant to Florida Rule of Criminal Procedure 3.850 and

denied it as untimely and successive, and additionally concluded that it raised

issues that should have been raised on direct appeal. We agree and affirm.1

                            ORDER TO SHOW CAUSE

      We note that the trial court has barred McGlocklin from further pro se

pleadings, petitions, and motions in the underlying case, number F00-19296. We

thus order McGlocklin to show cause within thirty (30) days why he should not be

barred from filing further pro se motions and appeals in this Court relating to the

convictions and sentences in the underlying case unless represented by a Florida

Bar certified attorney.

      Affirmed; order to show cause issued.




1 The mandate affirming McGlocklin's convictions was issued in August, 2005.
McGlocklin's instant motion was filed on June 27, 2016, well beyond the two-year
limitation imposed by Rule 3.850(b). Thus, his motion is clearly untimely.
                                           2